ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_09_EN.txt. 449




                   DECLARATION OF JUDGE GAJA



   In the three Judgments concerning the cases ﬁled by the Republic of
the Marshall Islands the Court ﬁnds for the ﬁrst time that it cannot enter-
tain a case because there was no dispute between the Parties on the date
when the Application was ﬁled. Having reached this conclusion, the
Court decides that it does not need to examine the other objections raised
by the respondent States. This approach may be viewed as an application
of the principle of judicial economy. However, judicial economy may also
require the Court to take a decision on certain issues that were raised by
the respondent States and which are likely to have to be litigated again in
new proceedings between the same Parties, when these proceedings are a
distinct possibility.
   As Judge Sir Hersch Lauterpacht noted in his separate opinion in the
Certain Norwegian Loans case,

      “[t]here may be force and attraction in the view that among a number
      of possible solutions a court of law ought to select that which is most
      simple, most concise and most expeditious. However . . . such con-
      siderations are not, for this Court, the only legitimate factor in the
      situation.” (Judgment, I.C.J. Reports 1957, p. 36.)
   With regard to the matters addressed in the present cases, disputes have
clearly arisen since April 2014 as a result of the Applications and of the
respondent States’ reactions. The Judgments of the Court thus leave the
Marshall Islands with the apparent option to start new judicial proceed-
ings concerning the same matters.
   Should one of the other objections raised by a respondent State have
been upheld, the Court’s Judgment would have in practice induced the
Marshall Islands not to ﬁle a new application against that State.
   On the other hand, if the Court had rejected other objections, the
Court’s Judgment would have prevented the formulation of the same
objections in new proceedings. In the best scenario for the Marshall
Islands, the case could then have to be examined on the merits.
   The discussion in the written and oral proceedings in the present cases
would not have to be repeated. It would have therefore been preferable
for the Court to continue its examination of the objections after ﬁnding
that there were no disputes at the time of ﬁling the Applications.


                                                 (Signed) Giorgio Gaja.


198

